Case: 5:18-cv-01870-SL Doc #: 23 Filed: 03/05/19 1 of 2. PagelD #: 143

UNITED STATES DISTRICT COURT

NORTHERN DISTRICT OF OHIO

EASTERN DIVISION
JANE DOE, CASE NO. 5:18-CV-01870
FILED
PLAINTIFF, JUDGE SARA LIOI
2 CLERK, US, DISTRICT COUR ‘Ae ely +o Order
NORTHERN Cle as .
DAVID ALLEN FOSTER, et al., ma Aade al bel. AS

DEFENDANT.

Now comes the plaintiff “Jane Doe”, who has been forced to proceed, pro se. This is a direct
result of a system that has pre-judged, assumed an attorney is actually telling the truth, no regard for
hearing or seeing what the “client” has to dispute about the allegations, or recognizes that she deserves
to have a voice just like everybody else who have easy access to filing these motions. There is NOTHING
to guide someone, without a law degree, how to proceed without an attorney. | see this as, “you lose by
default because you don’t have the resources to How is that justice?

| will refer to my so-called ex-attorney as Mr. Fruit Loops. | am sure once you've reviewed the
exhibits you or anybody else, who is from this planet, will agree.

Mr. Fruit Loops is the focus of why I’m in the position I’m in with this court. People get an
attorney because they need help, not to make things worse. When he filed this back in August, | can say
with 99.9% certainty that he never intended on following it through.

The justifications for withdrawing are all complete fabrications. Unreasonably difficult; because |
wouldn't have sex as often as he wanted, looked at all the houses for “us”, spent enough time with him,
didn’t go to the hospital to check on him, didn’t wear the right heels for him, wasn’t there to celebrate
when he got his motorcycle endorsement so we can ride together, etc.

Financial burden: In the year | was working at “our” office, one of my duties was paying the bills
and balancing the check book. | know from seeing garbage bags of old bills in the trash, not paid, that
when he said “this is the first time my bills have been current, check book balanced, and you've raised
my credit score.” When we looked at old bank statements, | told him “I’m gong to save you so much
money.” | made the office kitchen into a real kitchen, not more eating out 3 times a day. He was
extremely grateful to be saving money and have home cooked meals.

Removing my file and advising of new counsel: He’s just upset that he and his wife didn’t get to
make a bon fire with my files! | am not stupid and knew if | didn’t take the files |...had worked so hard at
making, | would never see anything again, he knows that. | have NEVER said anything about other
Case: 5:18-cv-01870-SL Doc #: 23 Filed: 03/05/19 2 of 2. PagelD #: 144

counsel. In fact, the night before my divorce, | voiced how mad | was that he wasn’t’ sitting down with
me to go over how we were going to handle it. He was hoping | was going to dismiss him. My response,
“That would be like hitting the lottery.” He knew from May 25th. when his wife went to opposing
counsel to get him disbarred or at least off my case, because “we had been having an affair since the
prior June” he was the only one that could see my cases through. (those allegations were also false) This
was confirmed by an attorney he thought could “replace” him if | needed other counsel. The other
attorney said “I’m sorry, | have to pass, he is the only one that knows all the details and it would be too
difficult for anyone to get caught up.”

Breakdown of communication: simple, he wasn’t “aloud” to communicate with me, regardless
of pending cases he needed to finish. This was only one of the many rules his wife demanded he abide
by.

Finally, unable to pay for services: | would love to see his fabricated version of a “fee
agreement”, that | never saw or signed. | initially gave him $6500 which | took from my retirement.
When money was needed for court, he would call my parents or | would write a check or use my visa. |
have never been in any of this for money, it’s been about the why or how the system could destroy a
person, but pretty sure, he owes me money. Shortly after | first met Mr. Fruit Loops, he sent his wife to
rehab, had me close my eyes, and handed me a “bling” pepper spray keychain with keys to the office. He
wanted me to work for him. | was more than thrilled seeing | lost my job due to the D.V. charge. So as an
employee, repeatedly hearing “Thank you for all you do” including everything else | was saving him
money on, unable to pay is just another lie to get his way.

Due to Barberton advertising his reason for withdrawing now seeing it coming from a Federal
Court, not to mention | NEVER pleaded guilty to anything and I’ve learned that from the police to
prosecutors to judges, no matter the differences, they all work together, | CAN NOT get an attorney to

save my life!! So, regardless of me being past the date specified, it doesn’t really matter because | lose in
the long run.

1 do hope this gets read. This is the last chapter in this long and mentally draining road. | guess |
wanted to try to end it with at least getting my voice heard.

RESPECFULLY SUMITTED, (this time)
